 

Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”), made effective as of
April 12, 2013, is entered into by Intercept Pharmaceuticals, Inc. (the
“Company”) and Barbara Duncan (“Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated May 16, 2009 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to provide for enhanced severance benefits in the event of certain terminations
of Executive’s employment;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties to this Amendment,
the parties agree as follows:

 

1. Section 5.2(a) of the Employment Agreement is hereby deleted and replaced in
its entirety with the following:

 

“(a) twelve (12) months of Executive’s base salary in effect at the time of
termination of employment, payable according to the Company’s payroll
commencing; and”

 

2. Section 5.2(b) of the Employment Agreement is hereby deleted and replaced in
its entirety with the following:

 

“(b) the Company will, for a period of twelve (12) months following Executive’s
termination from employment, continue Executive’s participation in the Company’s
group health plan and shall pay that portion of the premiums that the Company
paid on behalf of Executive during Executive’s employment, provided, however,
that if the Company’s health insurance plan does not permit such continued
participation in such plan after Executive’s termination of employment, then the
Company shall pay the costs of COBRA continuation coverage on Executive’s behalf
for such twelve-month period; and provided, further, that if Executive becomes
employed with another employer during the period in which continued health
insurance is being provided pursuant to this Section, the Company shall not be
required to continue such health benefits, or if applicable, to pay the costs of
COBRA, if Executive becomes covered under a health insurance plan of the new
employer. (For purposes of this Section 5.2(b), the term “Executive” shall
include, to the extent applicable, Executive’s spouse and any of her dependents
covered under the Company’s group health plan prior to her termination of
employment.)”

 

 

 

 

3. Other than as set forth in this Amendment, there are no other amendments to
the Employment Agreement and the Employment Agreement shall remain unmodified
and in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 



  THE COMPANY:       INTERCEPT PHARMACEUTICALS, INC.               By:  /s/ Mark
Pruzanski   Name:   Mark Pruzanski, MD   Title: President and Chief Executive
Officer         EXECUTIVE:         By:  /s/ Barbara Duncan   Name: Barbara
Duncan



  

 



